Order, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered June 7, 2012, which, after a hearing, dismissed the petition brought pursuant to Not-For-Profit Corporation Law § 621 seeking to inspect and copy the books and records of respondent Congregation Anshe Meseritz also known as Congregation Esath Lei Israel Anshei Meseritz Synagogue, unanimously affirmed, without costs.
The court properly determined that petitioner failed to demonstrate that he was a member of respondent’s congregation (see Religious Corporations Law § 195). The record shows that the in the one-year period between July 2008 and July 2009, petitioner’s attendance at services was sporadic and his financial contributions to respondent were not sufficient to support a finding of membership. Contrary to petitioner’s contention, analysis of the one-year period to determine membership was agreed upon by the parties.
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Sweeny, DeGrasse, Freedman and Gische, JJ.